Walker, Chancellor.
This is a suit for injunction brought by the complainants to restrain the sheriff of Mercer county and his deputies from closing- and keeping closed all motion picture shows in their respective theatres in, Trenton, on the first day of the week, commonly called Sunday. On the argument of the order to show cause why an injunction should not issue the defendant admitsi that he has stopped, and says he intends to stop, them, saying that he is advised, and is of opinion, that the proposed action of the complainants is contrary to the provisions of the act commonly called the Vice and Immorality act. Comp. Stat. p. 5712. This is a sufficient statement of the facts. Besides the contention that he, as chief- peace officer of the county, by and through his deputies, is preventing an infraction of the Vice and Immorality act, the sheriff gives notice of a motion to dismiss the bill for want of *28equity. The question imrolved is not open in this court as the law of the case is settled.
In Green v. Piper (1912), 80 N. J. Eq. 288, Vice-Chancellor Emery held that injunction does not lie to compel public officers to perform their duties respecting enforcement of the Sunday laws. This case grew out of infraction of the Vice and Immorality act. The converse of this proposition is,, that injunction does not lie to prevent public officers from enforcing the A’ice and immorality laws of this state. In Rosenberg v. Arrowsmith (1914), 182 N. J. Eq. 570, Vice-Chancellor Backes'held that the operation of a moving picture show on Sunday is a worldly employment or business in A'iolation of the Vice and Immorality act, and that eAren the fact that the proceeds were to be donated to charity did not make1 the operation of such a show a work of necessity or charity within the exception. of the act. There is nothing in the case before me, either of fact- or la.AAr, AAdiich takes it out from under the doctrine of Green v. Piper and Rosenberg v. Arrowsmiih.
Upon the authority of these turn cases I hold that the court of chancery has no power to enjoin the sheriff or his deputies in the premises, and, further, that the bill lacks equity and must be dismissed.